OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—97.6% SHARES VALUE AEROSPACE & DEFENSE—0.4% General Dynamics Corp. 111,874 $ APPAREL ACCESSORIES & LUXURY GOODS—0.6% PVH Corp. 288,464 APPLICATION SOFTWARE—4.3% Adobe Systems, Inc. * 431,788 63,252,624 Autodesk, Inc. * 715,606 79,281,989 salesforce. com, Inc. * 1,073,626 97,485,241 ASSET MANAGEMENT & CUSTODY BANKS—0.4% WisdomTree Investments, Inc. 2,083,025 AUTO PARTS & EQUIPMENT—0.5% Delphi Automotive PLC. 300,174 BIOTECHNOLOGY—5.9% ACADIA Pharmaceuticals, Inc. * 431,333 12,840,783 BioMarin Pharmaceutical, Inc. * 262,529 23,031,669 Celgene Corp. * 836,307 113,244,331 Clovis Oncology, Inc. * 243,340 20,637,665 Exact Sciences Corp. * 797,522 30,943,854 Incyte Corp. * 252,434 33,646,928 Sarepta Therapeutics, Inc. * 403,158 15,553,836 TESARO, Inc. * 58,613 7,482,536 Vertex Pharmaceuticals, Inc. * + 486,955 73,929,508 BREWERS—0.3% Molson Coors Brewing Co. , Cl. B 160,192 BROADCASTING—1.6% CBS Corp. , Cl. B 1,382,624 BUILDING PRODUCTS—0.4% Johnson Controls International PLC. 577,932 CABLE & SATELLITE—2.0% Charter Communications, Inc. , Cl. A* 44,854 17,578,731 Comcast Corporation, Cl. A 2,307,086 93,321,629 CASINOS & GAMING—0.2% MGM Resorts International 418,421 CONSTRUCTION MATERIALS—0.2% Vulcan Materials Co. 86,858 CONSUMER FINANCE—0.3% LendingClub Corp. * 3,309,511 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc. , Cl. A + 2,193,487 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 332,276 DIVERSIFIED CHEMICALS—0.3% EI Du Pont de Nemours & Co. 211,648 ELECTRICAL COMPONENTS & EQUIPMENT—0.1% Rockwell Automation, Inc. 30,944 - 3 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE FINANCIAL EXCHANGES & DATA—2.0% IntercontinentalExchange Group, Inc. 1,252,144 $ 83,530,526 S&P Global, Inc. 167,436 25,716,495 FOOD DISTRIBUTORS—0.3% Performance Food Group Co. * 541,104 FOOTWEAR—0.2% NIKE, Inc. , Cl. B 234,340 GENERAL MERCHANDISE STORES—0.1% Dollar Tree, Inc. * 79,979 HEALTH CARE EQUIPMENT—2.4% Boston Scientific Corp. * 1,264,549 33,662,294 Danaher Corp. 523,375 42,649,829 DexCom, Inc. * 236,713 15,767,453 Edwards Lifesciences Corp. * 73,896 8,511,341 Medtronic PLC. 404,402 33,957,636 HEALTH CARE SERVICES—0.4% Envision Healthcare Corp. * 373,626 HOME ENTERTAINMENT SOFTWARE—1.0% Electronic Arts, Inc. * 477,473 HOME IMPROVEMENT RETAIL—1.4% The Home Depot, Inc. 531,496 HOTELS RESORTS & CRUISE LINES—0.9% Marriott International, Inc. , Cl. A 81,576 8,499,404 Norwegian Cruise Line Holdings Ltd. * 730,833 40,246,973 HOUSEWARES & SPECIALTIES—0.9% Newell Brands, Inc. 1,006,491 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 313,376 INDUSTRIAL CONGLOMERATES—2.8% Honeywell International, Inc. + 1,158,982 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 345,970 INDUSTRIAL MACHINERY—0.7% Stanley Black & Decker, Inc. 265,535 INTERNET RETAIL—8.6% Amazon. com, Inc. * + 379,847 375,205,270 Expedia, Inc. 219,646 34,368,010 NetFlix, Inc. * 293,789 53,369,710 Wayfair, Inc. , Cl. A* 211,493 16,147,490 INTERNET SOFTWARE & SERVICES—13.4% Alibaba Group Holding Ltd. #* 917,617 142,184,754 Alphabet, Inc. , Cl. C* + 314,132 292,299,826 Altaba, Inc. * 447,155 26,113,852 Facebook, Inc. , Cl. A* + 1,678,950 284,162,288 - 4 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT. ) Palantir Technologies, Inc. , Cl. A* ,@ 348,292 $ 2,117,615 INVESTMENT BANKING & BROKERAGE—0.9% Morgan Stanley 1,090,026 IT CONSULTING & OTHER SERVICES—0.7% Cognizant Technology Solutions Corp. , Cl. A 586,569 LEISURE FACILITIES—0.6% Vail Resorts, Inc. 163,247 LIFE SCIENCES TOOLS & SERVICES—0.6% Illumina, Inc. * 190,928 MANAGED HEALTH CARE—4.8% Aetna, Inc. 488,651 75,403,736 Cigna Corp. 131,027 22,741,046 Humana, Inc. 118,861 27,480,663 UnitedHealth Group, Inc. 734,506 140,885,596 MOVIES & ENTERTAINMENT—0.7% The Walt Disney Co. 80,017 8,796,269 Time Warner, Inc. 289,374 29,637,685 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 724,861 OIL & GAS EXPLORATION & PRODUCTION—1.4% Anadarko Petroleum Corp. 392,258 17,914,423 Encana Corp. 1,178,259 11,853,286 Pioneer Natural Resources Co. 299,145 48,790,549 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 2,313,310 PACKAGED FOODS & MEATS—0.2% Nestle SA 162,500 PERSONAL PRODUCTS—0.6% The Estee Lauder Companies, Inc. , Cl. A 318,643 PHARMACEUTICALS—0.9% Allergan PLC. 129,534 32,685,314 Bristol-Myers Squibb Co. 283,215 16,114,934 RAILROADS—0.5% Union Pacific Corp. 249,665 RESTAURANTS—1.2% McDonald's Corp. 422,517 SEMICONDUCTOR EQUIPMENT—0.9% Applied Materials, Inc. 1,147,470 SEMICONDUCTORS—5.5% Broadcom Ltd. 630,944 155,628,647 Cavium Networks, Inc. * 387,447 23,998,467 Microchip Technology, Inc. 963,837 77,145,513 Micron Technology, Inc. * 1,143,973 32,168,521 - 5 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE SEMICONDUCTORS—(CONT. ) NVIDIA Corp. 80,800 $ 13,130,808 Xilinx, Inc. 41,891 2,650,025 SOFT DRINKS—0.5% PepsiCo, Inc. + 259,653 SPECIALTY CHEMICALS—0.4% The Sherwin-Williams Co. 69,861 SYSTEMS SOFTWARE—7.5% Choicestream, Inc. * ,@,(a) 178,292 – Microsoft Corp. + 4,705,443 342,085,706 Oracle Corp. 595,219 29,719,285 Red Hat, Inc. * 147,220 14,555,641 ServiceNow, Inc. * 269,001 29,711,161 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.7% Apple, Inc. + 2,421,772 360,190,149 Western Digital Corp. 798,172 67,940,401 TOBACCO—0.8% Philip Morris International, Inc. 399,522 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc. * 917,214 29,800,283 United Rentals, Inc. * 117,088 13,928,788 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc. * 422,268 TOTAL COMMON STOCKS (Cost $4,149,306,226) PREFERRED STOCKS—0.5% SHARES VALUE BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc. , Series D* ,@,(a) 2,912,012 INTERNET SOFTWARE & SERVICES—0.1% Palantir Technologies, Inc. , Cl. B* ,@ 1,420,438 8,636,263 Palantir Technologies, Inc. , Cl. D* ,@ 185,062 1,125,177 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc. , Series DD* ,@ 171,099 SYSTEMS SOFTWARE—–% Choicestream, Inc. , Cl. A* ,@,(a) 1,537,428 – Choicestream, Inc. , Cl. B* ,@,(a) 3,765,639 – – TOTAL PREFERRED STOCKS (Cost $32,736,484) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 6/22/26 @,(a) 838,287 – (Cost $837,448) – - 6 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 2,045,996 $ (Cost $60,291,100) REAL ESTATE INVESTMENT TRUST—2.5% SHARES VALUE SPECIALIZED—2.5% Crown Castle International Corp. 542,668 54,581,547 Equinix, Inc. 121,235 54,644,252 Lamar Advertising Co. , Cl. A 96,918 6,839,503 SBA Communications Corp. , Cl. A* 180,789 24,867,527 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $126,071,378) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 11.00%, 8/05/18 @,(a) 838,287 – (Cost $836) – SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,371,958,583) (b) 101.9 % Liabilities in Excess of Other Assets (1.9 )% ) NET ASSETS 100.0 % $ * Non-income producing security. + All or a portion of this security is held as collateral for securities sold short. # American Depositary Receipts. - 7 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc. , 11.00%, 8/05/18 08/04/16 % 0 % Choicestream, Inc. , 6/22/26 08/04/16 % 0 % Choicestream, Inc. , Cl. A 12/17/13 % 0 % Choicestream, Inc. , Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Total $ 36,106,288 0.63 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,451,892,057, amounted to $1,236,616,606 which consisted of aggregate gross unrealized appreciation of $1,351,660,545 and aggregate gross unrealized depreciation of $115,043,939. See Notes to Financial Statements - 8 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—-3.0% SHARES VALUE AIR FREIGHT & LOGISTICS—-0.1% C. H. Robinson Worldwide, Inc. (80,714 ) $ ) APPAREL RETAIL—-0.1% VF Corp. (101,070 ) ) APPLICATION SOFTWARE—-0.2% Citrix Systems, Inc. * (102,994 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.1% T. Rowe Price Group, Inc. (71,258 ) ) AUTO PARTS & EQUIPMENT—-0.3% Gentex Corp. (854,909 ) ) COMMUNICATIONS EQUIPMENT—-0.2% F5 Networks, Inc. * (80,160 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.4% Automatic Data Processing, Inc. (53,716 ) (6,387,370 ) Fidelity National Information Services, Inc. (208,720 ) (19,039,438 ) ) FERTILIZERS & AGRICULTURAL CHEMICALS—-0.2% The Scotts Miracle-Gro Co. (119,748 ) ) HOTELS RESORTS & CRUISE LINES—-0.3% Hilton Worldwide Holdings, Inc. (267,890 ) ) HOUSEHOLD APPLIANCES—-0.2% Whirlpool Corp. (68,844 ) ) INTERNET SOFTWARE & SERVICES—-0.4% GrubHub, Inc. * (505,123 ) ) OIL & GAS EQUIPMENT & SERVICES—-0.1% Core Laboratories NV (48,746 ) ) SYSTEMS SOFTWARE—-0.3% Symantec Corp. (464,981 ) ) TIRES & RUBBER—0.0% The Goodyear Tire & Rubber Co. * (44,502 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.1% WW Grainger, Inc. (42,607 ) ) TOTAL COMMON STOCKS (Proceeds$161,642,106) $ ) Total (Proceeds $161,642,106) $ ) * Non-income producing security. See Notes to Financial Statements - 9 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—93.9% SHARES VALUE AEROSPACE & DEFENSE—1.9% Hexcel Corp. 9,008 $ 460,939 Lockheed Martin Corp. 2,115 617,855 AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc. , Cl. B 2,503 APPAREL ACCESSORIES & LUXURY GOODS—1.3% PVH Corp. 6,412 APPAREL RETAIL—0.8% The Gap, Inc. 18,587 APPLICATION SOFTWARE—4.9% Autodesk, Inc. * 8,168 904,933 salesforce. com, Inc. * 11,302 1,026,221 SAP SE# 8,701 921,001 AUTOMOBILE MANUFACTURERS—1.0% Tesla, Inc. * 1,777 BIOTECHNOLOGY—5.1% Biogen, Inc. * 1,616 467,978 Bioverativ, Inc. * 1,095 67,857 Celgene Corp. * 5,574 754,775 Incyte Corp. * 3,158 420,930 Sarepta Therapeutics, Inc. * 6,000 231,480 TESARO, Inc. * 952 121,532 Vertex Pharmaceuticals, Inc. * 5,979 907,732 BUILDING PRODUCTS—2.2% Allegion PLC. 8,562 695,577 Johnson Controls International PLC. 14,899 580,316 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 23,036 DATA PROCESSING & OUTSOURCED SERVICES—3.2% Visa, Inc. , Cl. A 18,399 DIVERSIFIED BANKS—1.0% JPMorgan Chase & Co. 6,240 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Rockwell Automation, Inc. 1,850 ENVIRONMENTAL & FACILITIES SERVICES—1.3% Tetra Tech, Inc. 15,765 FOOD DISTRIBUTORS—0.7% Performance Food Group Co. * 13,821 FOOTWEAR—1.0% NIKE, Inc. , Cl. B 9,827 HEALTH CARE EQUIPMENT—0.5% Edwards Lifesciences Corp. * 2,381 HEALTH CARE FACILITIES—0.5% HCA Healthcare, Inc. * 3,887 - 10 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE TECHNOLOGY—1.3% Agilent Technologies, Inc. 7,523 $ 449,800 Medidata Solutions, Inc. * 4,276 328,440 HOME ENTERTAINMENT SOFTWARE—1.4% Electronic Arts, Inc. * 6,791 HOME IMPROVEMENT RETAIL—2.2% The Home Depot, Inc. 8,554 HOTELS RESORTS & CRUISE LINES—1.4% Royal Caribbean Cruises Ltd. 7,072 HOUSEHOLD PRODUCTS—1.6% The Procter & Gamble Co. 9,973 HOUSEWARES & SPECIALTIES—1.3% Newell Brands, Inc. 13,735 INDUSTRIAL CONGLOMERATES—5.2% 3M Co. 2,765 556,235 General Electric Co. 21,179 542,394 Honeywell International, Inc. 14,060 1,913,847 INDUSTRIAL GASES—0.7% Air Products & Chemicals, Inc. 2,955 INDUSTRIAL MACHINERY—1.2% Woodward Governor Co. 4,802 335,852 Xylem, Inc. 6,701 380,148 INTERNET RETAIL—6.1% Amazon. com, Inc. * 3,547 INTERNET SOFTWARE & SERVICES—12.1% Alphabet, Inc. , Cl. A* 1,740 1,645,170 Alphabet, Inc. , Cl. C* 1,963 1,826,572 eBay, Inc. * 12,767 456,165 Facebook, Inc. , Cl. A* 18,037 3,052,762 INVESTMENT BANKING & BROKERAGE—2.0% Morgan Stanley 20,569 964,686 TD Ameritrade Holding Corp. 4,014 183,560 LEISURE FACILITIES—1.0% Vail Resorts, Inc. 2,725 MANAGED HEALTH CARE—2.6% Aetna, Inc. 6,850 1,057,024 Humana, Inc. 1,935 447,372 MOVIES & ENTERTAINMENT—1.8% The Walt Disney Co. 9,520 OIL & GAS EXPLORATION & PRODUCTION—0.6% Encana Corp. 35,254 PHARMACEUTICALS—5.9% Bristol-Myers Squibb Co. 16,842 958,310 - 11 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE PHARMACEUTICALS—(CONT. ) Johnson & Johnson 11,268 $ 1,495,489 Merck & Co. , Inc. 10,525 672,337 Zoetis, Inc. 4,767 298,033 RESTAURANTS—0.8% Starbucks Corp. 9,038 SEMICONDUCTOR EQUIPMENT—0.7% Lam Research Corp. 2,609 SEMICONDUCTORS—2.6% Broadcom Ltd. 4,078 1,005,880 Intel Corp. 14,075 499,240 SOFT DRINKS—1.3% PepsiCo, Inc. 6,661 SYSTEMS SOFTWARE—5.6% Choicestream, Inc. * ,@,(a) 3,619 – Microsoft Corp. 44,350 3,224,245 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.8% Apple, Inc. 26,547 TOTAL COMMON STOCKS (Cost $32,126,465) PREFERRED STOCKS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , Cl. A* ,@,(a) 31,215 – Choicestream, Inc. , Cl. B* ,@,(a) 69,819 – – TOTAL PREFERRED STOCKS (Cost $66,854) – WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 6/22/26 @,(a) 10,518 – (Cost $10,508) – REAL ESTATE INVESTMENT TRUST—1.6% SHARES VALUE SPECIALIZED—1.6% Equinix, Inc. 1,361 613,444 SBA Communications Corp. , Cl. A* 2,199 302,472 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $816,035) - 12 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 11.00%, 8/05/18 @,(a) 10,518 $ – (Cost $11) – Total Investments (Cost $33,019,873) (b) 95.5 % Other Assets in Excess of Liabilities 4.5 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc. , 11.00%, 8/05/18 08/04/16 11 % 0 % Choicestream, Inc. , 6/22/26 08/04/16 % 0 % Choicestream, Inc. , Cl. A 12/17/13 % 0 % Choicestream, Inc. , Cl. B 07/10/14 % 0 % Total $ 0 0.00 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $33,031,084, amounted to $22,193,667 which consisted of aggregate gross unrealized appreciation of $22,574,777 and aggregate gross unrealized depreciation of $381,110. See Notes to Financial Statements - 13 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—82.8% SHARES VALUE AEROSPACE & DEFENSE—1.7% HEICO Corp. 2,047 $ APPAREL ACCESSORIES & LUXURY GOODS—2.5% PVH Corp. 1,992 APPLICATION SOFTWARE—2.8% Autodesk, Inc. * 1,255 139,041 PTC, Inc. * 2,247 124,012 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 1,237 BIOTECHNOLOGY—5.7% Alexion Pharmaceuticals, Inc. * 1,709 234,714 BioMarin Pharmaceutical, Inc. * 1,675 146,948 Exact Sciences Corp. * 3,998 155,122 BUILDING PRODUCTS—1.5% Johnson Controls International PLC. 3,686 CASINOS & GAMING—2.3% MGM Resorts International 6,502 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.8% Wabtec Corp. 1,008 CONSTRUCTION MATERIALS—1.8% Vulcan Materials Co. 1,369 DATA PROCESSING & OUTSOURCED SERVICES—1.7% WNS Holdings Ltd. #* 4,737 ELECTRICAL COMPONENTS & EQUIPMENT—2.7% AMETEK, Inc. 2,245 138,247 Rockwell Automation, Inc. 719 118,657 ELECTRONIC EQUIPMENT & INSTRUMENTS—1.3% Trimble, Inc. * 3,306 FINANCIAL EXCHANGES & DATA—5.6% IntercontinentalExchange Group, Inc. 3,388 226,013 MarketAxess Holdings, Inc. 1,495 303,321 FOOD DISTRIBUTORS—2.3% Performance Food Group Co. * 7,666 HEALTH CARE EQUIPMENT—4.1% ABIOMED, Inc. * 1,101 163,047 Insulet Corp. * 2,815 141,623 Intuitive Surgical, Inc. * 87 81,628 HEALTH CARE FACILITIES—3.4% VCA Antech, Inc. * 3,419 HEALTH CARE SERVICES—1.6% Envision Healthcare Corp. * 2,587 HEALTH CARE TECHNOLOGY—5.0% Cotiviti Holdings, Inc. * 3,702 159,371 - 14 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE TECHNOLOGY—(CONT. ) Medidata Solutions, Inc. * 4,113 $ 315,920 HOME ENTERTAINMENT SOFTWARE—2.8% Electronic Arts, Inc. * 2,241 HOTELS RESORTS & CRUISE LINES—2.1% Extended Stay America, Inc. 10,065 HOUSEWARES & SPECIALTIES—2.2% Newell Brands, Inc. 4,019 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.6% WageWorks, Inc. * 2,313 INDUSTRIAL CONGLOMERATES—1.9% Roper Technologies, Inc. 763 INDUSTRIAL MACHINERY—3.5% Fortive Corp. 2,572 166,511 Stanley Black & Decker, Inc. 1,187 166,999 METAL & GLASS CONTAINERS—1.8% Ball Corp. 4,091 OIL & GAS EXPLORATION & PRODUCTION—1.2% Encana Corp. 11,360 PACKAGED FOODS & MEATS—1.0% TreeHouse Foods, Inc. * 1,139 PHARMACEUTICALS—1.4% Zoetis, Inc. 2,143 SEMICONDUCTORS—6.1% Broadcom Ltd. 693 170,935 Cavium Networks, Inc. * 4,298 266,218 Skyworks Solutions, Inc. 1,335 140,002 SPECIALIZED CONSUMER SERVICES—1.3% Sotheby's* 2,106 SPECIALTY CHEMICALS—1.7% Axalta Coating Systems Ltd. * 4,957 SYSTEMS SOFTWARE—2.1% ServiceNow, Inc. * 1,764 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.4% Western Digital Corp. 2,630 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc. * 4,906 TOTAL COMMON STOCKS (Cost $6,753,149) MASTER LIMITED PARTNERSHIP—1.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.7% The Blackstone Group LP. 4,751 (Cost $148,259) - 15 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—4.7% SHARES VALUE MORTGAGE—1.9% Blackstone Mortgage Trust, Inc. , Cl. A 5,893 $ SPECIALIZED—2.8% Crown Castle International Corp. 2,653 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $391,594) Total Investments (Cost $7,293,002) (a) 89.2 % Other Assets in Excess of Liabilities 10.8 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $7,313,296, amounted to $1,109,972 which consisted of aggregate gross unrealized appreciation of $1,226,947 and aggregate gross unrealized depreciation of $116,975. See Notes to Financial Statements - 16 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—83.5% SHARES VALUE AEROSPACE & DEFENSE—3.6% General Dynamics Corp. 1,121 $ 220,086 HEICO Corp. 6,285 505,125 TransDigm Group, Inc. + 7,419 2,093,197 AIR FREIGHT & LOGISTICS—1.2% XPO Logistics, Inc. * + 15,359 APPAREL ACCESSORIES & LUXURY GOODS—0.9% adidas AG 1,078 246,199 Canada Goose Holdings, Inc. * + 23,739 452,465 APPAREL RETAIL—0.4% Francesca's Holdings Corp. * + 34,140 APPLICATION SOFTWARE—8.1% Blackbaud, Inc. + 4,621 426,703 Ebix, Inc. + 20,465 1,181,854 Everbridge, Inc. * + 30,450 720,142 Globant SA* 5,841 268,511 HubSpot, Inc. * 7,761 561,508 Mobileye NV* 6,470 409,551 Paylocity Holding Corp. * + 20,937 952,005 PTC, Inc. * 5,458 301,227 RealPage, Inc. * 1,362 52,778 salesforce. com, Inc. * + 2,325 211,110 Ultimate Software Group, Inc. * + 5,373 1,212,740 ASSET MANAGEMENT & CUSTODY BANKS—2.0% Affiliated Managers Group, Inc. + 4,667 867,269 Virtus Investment Partners, Inc. 1,571 185,064 WisdomTree Investments, Inc. + 50,283 524,954 BIOTECHNOLOGY—8.8% ACADIA Pharmaceuticals, Inc. * + 42,519 1,265,790 BioMarin Pharmaceutical, Inc. * 2,479 217,483 Celgene Corp. * 1,731 234,395 Clovis Oncology, Inc. * 4,334 367,566 Exact Sciences Corp. * 14,695 570,166 Incyte Corp. * + 3,932 524,096 Portola Pharmaceuticals, Inc. * + 24,887 1,535,528 Puma Biotechnology, Inc. * 7,279 691,869 Sarepta Therapeutics, Inc. * 2,777 107,137 TESARO, Inc. * 2,067 263,873 Ultragenyx Pharmaceutical, Inc. * + 12,121 803,865 Vertex Pharmaceuticals, Inc. * 1,583 240,331 BROADCASTING—0.5% CBS Corp. , Cl. B + 6,102 CABLE & SATELLITE—0.7% Comcast Corporation, Cl. A + 12,471 - 17 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE CASINOS & GAMING—0.2% Wynn Resorts Ltd. 1,459 $ COMMUNICATIONS EQUIPMENT—0.7% Cisco Systems, Inc. 12,015 377,872 Lumentum Holdings, Inc. * 3,201 200,382 CONSUMER ELECTRONICS—0.4% GoPro, Inc. * 38,156 CONSUMER FINANCE—0.6% LendingClub Corp. * + 87,071 DATA PROCESSING & OUTSOURCED SERVICES—1.7% PayPal Holdings, Inc. * 3,279 191,985 Visa, Inc. , Cl. A + 8,642 860,398 WNS Holdings Ltd. #* 8,880 306,804 DISTRIBUTORS—0.2% LKQ Corp. * 4,570 DIVERSIFIED REAL ESTATE ACTIVITIES—0.4% Five Point Holdings LLC* 22,319 EDUCATION SERVICES—1.7% Chegg, Inc. * 95,344 ELECTRONIC COMPONENTS—0.2% Universal Display Corp. 1,572 ELECTRONIC MANUFACTURING SERVICES—0.9% IPG Photonics Corp. * + 4,611 ENVIRONMENTAL & FACILITIES SERVICES—2.1% Waste Connections, Inc. + 24,662 FINANCIAL EXCHANGES & DATA—0.7% MarketAxess Holdings, Inc. + 2,748 GENERAL MERCHANDISE STORES—0.3% Ollie's Bargain Outlet Holdings, Inc. * 5,435 HEALTH CARE DISTRIBUTORS—0.0% PetIQ, Inc. * 312 HEALTH CARE EQUIPMENT—3.1% Abaxis, Inc. 3,833 180,151 ABIOMED, Inc. * 2,323 344,013 Cantel Medical Corp. + 5,780 428,876 DexCom, Inc. * + 4,128 274,966 Insulet Corp. * + 24,322 1,223,640 HEALTH CARE FACILITIES—0.6% US Physical Therapy, Inc. + 7,651 HEALTH CARE SERVICES—0.6% Diplomat Pharmacy, Inc. * + 26,829 HEALTH CARE SUPPLIES—0.3% Neogen Corp. * 2,924 HEALTH CARE TECHNOLOGY—1.3% Cotiviti Holdings, Inc. * 8,993 387,149 - 18 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE TECHNOLOGY—(CONT. ) Medidata Solutions, Inc. * + 8,441 $ 648,353 HOME ENTERTAINMENT SOFTWARE—0.6% Electronic Arts, Inc. * + 3,702 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.1% WageWorks, Inc. * + 12,714 INDUSTRIAL MACHINERY—2.0% Middleby Corp. * + 11,420 1,492,365 Proto Labs, Inc. * 663 48,996 INTERNET RETAIL—4.5% Amazon. com, Inc. * + 1,212 1,197,189 Expedia, Inc. 4,059 635,112 Wayfair, Inc. , Cl. A* + 21,856 1,668,706 INTERNET SOFTWARE & SERVICES—10.9% 2U, Inc. * 8,536 441,738 Alarm. com Holdings, Inc. * 9,085 345,503 Alibaba Group Holding Ltd. #* + 5,409 838,125 Alphabet, Inc. , Cl. C* + 1,199 1,115,670 Care. com, Inc. * 14,566 211,644 Facebook, Inc. , Cl. A* + 5,584 945,092 GTT Communications, Inc. * + 12,331 376,712 Match Group, Inc. * 5,405 98,641 Palantir Technologies, Inc. , Cl. A* ,@ 6,606 40,164 SPS Commerce, Inc. * 729 42,136 Stamps. com, Inc. * + 13,029 1,929,595 Tencent Holdings Ltd. 20,118 802,984 The Trade Desk, Inc. , Cl. A* + 23,833 1,270,537 IT CONSULTING & OTHER SERVICES—0.4% EPAM Systems, Inc. * 3,634 LEISURE FACILITIES—0.6% Planet Fitness, Inc. , Cl. A + 20,037 LIFE SCIENCES TOOLS & SERVICES—0.8% Bio-Techne Corp. + 5,258 MOVIES & ENTERTAINMENT—1.5% Lions Gate Entertainment Corp. , Cl. B* 27,763 763,760 Live Nation Entertainment, Inc. * 10,957 408,368 OIL & GAS EQUIPMENT & SERVICES—0.9% ProPetro Holding Corp. * 51,381 OIL & GAS EXPLORATION & PRODUCTION—0.4% Parsley Energy, Inc. , Cl. A* 11,033 PHARMACEUTICALS—0.3% Aerie Pharmaceuticals, Inc. * 3,697 REAL ESTATE SERVICES—1.7% FirstService Corp. + 20,495 - 19 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE REGIONAL BANKS—1.7% Independent Bank Group, Inc. 5,178 $ 312,492 Peapack Gladstone Financial Corp. 1,825 57,068 Signature Bank* + 6,955 963,824 REINSURANCE—0.2% Greenlight Capital Re Ltd. * 8,499 RESEARCH & CONSULTING SERVICES—0.1% IHS Markit Ltd. * 1,673 RESTAURANTS—1.4% Chuy's Holdings, Inc. * 7,338 172,810 Papa Murphy's Holdings, Inc. * 21,245 90,504 Shake Shack, Inc. , Cl. A* + 18,942 625,275 Wingstop, Inc. + 7,269 218,143 SEMICONDUCTOR EQUIPMENT—0.7% Applied Materials, Inc. 6,947 307,822 Lam Research Corp. 1,352 215,590 SEMICONDUCTORS—3.0% Broadcom Ltd. + 2,094 516,506 Impinj, Inc. * 1,989 97,739 MACOM Technology Solutions Holdings, Inc. * + 20,785 1,258,532 Micron Technology, Inc. * 12,056 339,015 Skyworks Solutions, Inc. 1,266 132,765 SPECIALTY CHEMICALS—0.8% Ecolab, Inc. 1,563 205,800 Flotek Industries, Inc. * + 53,694 452,104 SYSTEMS SOFTWARE—1.3% Microsoft Corp. + 10,369 753,826 ServiceNow, Inc. * + 2,652 292,914 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.8% Apple, Inc. + 7,510 1,116,962 Electronics For Imaging, Inc. * 9,471 460,101 Stratasys Ltd. * 774 18,568 Western Digital Corp. 7,061 601,033 THRIFTS & MORTGAGE FINANCE—1.2% BofI Holding, Inc. * + 33,364 TOBACCO—0.5% Philip Morris International, Inc. 3,444 TRADING COMPANIES & DISTRIBUTORS—1.9% H&E Equipment Services, Inc. 13,400 302,438 HD Supply Holdings, Inc. * + 24,204 786,388 - 20 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE TRADING COMPANIES & DISTRIBUTORS—(CONT. ) SiteOne Landscape Supply, Inc. * + 7,739 $ 406,297 TOTAL COMMON STOCKS (Cost $56,158,269) PREFERRED STOCKS—0.4% SHARES VALUE BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc. , Series D* ,@,(a) 41,418 INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc. , Cl. B* ,@ 26,941 163,801 Palantir Technologies, Inc. , Cl. D* ,@ 3,510 21,341 TOTAL PREFERRED STOCKS (Cost $387,460) RIGHTS—0.4% SHARES VALUE BIOTECHNOLOGY—0.4% Adolor Corp. , CPR, 12/31/2049* ,@,(b) 49,870 – Tolero Pharmaceuticals, Inc. , CDR @,(a) 126,108 291,032 TOTAL RIGHTS (Cost $67,638) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. + 17,208 (Cost $406,293) REAL ESTATE INVESTMENT TRUST—1.7% SHARES VALUE SPECIALIZED—1.7% Crown Castle International Corp. + 5,560 559,225 Equinix, Inc. 882 397,544 SBA Communications Corp. , Cl. A* 2,806 385,965 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,291,484) PURCHASED OPTIONS—3.5% CONTRACTS VALUE PUT OPTIONS—3.5% S&P 500 Index/ August/ 2380* 8 2,472 Sears Holdings Corp. / January/ 10* 1,200 504,000 Sears Holdings Corp. / January/ 13* 163 108,395 Sears Holdings Corp. / January/ 20* 991 1,342,805 Sears Holdings Corp. / January/ 25* 45 88,425 Sears Holdings Corp. / January/ 30* 43 98,900 Sears Holdings Corp. / June/ 27* 43 91,160 Snap Inc. / January/ 40* 68 177,820 Snap, Inc. / January/ 20* 46 34,730 Snap, Inc. / January/ 25* 54 64,584 Valeant Pharmaceuticals International, Inc. / January/ 10* 822 26,304 Valeant Pharmaceuticals International, Inc. / January/ 15* 215 36,980 - 21 - THE ALGER FUNDS II |ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PURCHASED OPTIONS—(CONT. ) CONTRACTS VALUE PUT OPTIONS—(CONT. ) Valeant Pharmaceuticals International, Inc. / January/ 45* 39 $ 112,125 Valeant Pharmaceuticals International, Inc. / January/ 5* 986 4,930 TOTAL PUT OPTIONS (Cost $3,136,440) CALL OPTIONS—0.0% Kellogg Co. / January/ 85* 14 140 (Cost $1,278) TOTAL PURCHASED OPTIONS (Cost $3,137,718) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $61,608,074) (c) 90.4 % Other Assets in Excess of Liabilities 9.6 % NET ASSETS 100.0 % $ + All or a portion of this security is held as collateral for securities sold short. * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Adolor Corp. , CPR 10/24/11 $ 0 % $ 0 % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. , CDR 01/11/17 % % Total $ 854,974 1.09 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. (c) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $64,150,925, amounted to $6,355,762 which consisted of aggregate gross unrealized appreciation of $11,289,906 and aggregate gross unrealized depreciation of $4,934,144. See Notes to Financial Statements - 22 - THE ALGER FUNDS II |ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—-25.6% SHARES VALUE AIR FREIGHT & LOGISTICS—-0.2% C. H. Robinson Worldwide, Inc. (1,785 ) $ (117,096 ) FedEx Corp. (357 ) (74,267 ) ) APPAREL ACCESSORIES & LUXURY GOODS—-0.1% Under Armour, Inc. , Cl. A* (4,686 ) ) APPAREL RETAIL—-0.1% VF Corp. (1,073 ) ) APPLICATION SOFTWARE—-0.7% Citrix Systems, Inc. * (1,189 ) (93,907 ) Snap, Inc. * (4,050 ) (55,363 ) SS&C Technologies Holdings, Inc. (1,639 ) (63,528 ) Workday, Inc. , Cl. A* (2,693 ) (274,982 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.1% T. Rowe Price Group, Inc. (1,126 ) ) AUTO PARTS & EQUIPMENT—-0.2% American Axle & Manufacturing Holdings, Inc. * (5,919 ) (87,246 ) Gentex Corp. (4,406 ) (74,990 ) ) AUTOMOTIVE RETAIL—-0.1% Carmax, Inc. * (990 ) ) BIOTECHNOLOGY—-0.5% Agios Pharmaceuticals Inc* (2,132 ) (119,264 ) Alkermes PLC. * (1,337 ) (72,746 ) Genomic Health, Inc. * (4,061 ) (129,546 ) ) BROADCASTING—-0.2% AMC Networks, Inc. * (2,008 ) ) BUILDING PRODUCTS—-1.4% NCI Building Systems, Inc. * (60,008 ) ) COMMUNICATIONS EQUIPMENT—-0.1% F5 Networks, Inc. * (601 ) ) CONSTRUCTION & ENGINEERING—-0.4% Great Lakes Dredge & Dock Corp. * (79,115 ) ) CONSUMER FINANCE—-0.3% Capital One Financial Corp. (2,926 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.6% Automatic Data Processing, Inc. (1,805 ) (214,633 ) Fidelity National Information Services, Inc. (1,967 ) (179,430 ) Western Union Co. , /The (3,249 ) (64,168 ) ) ELECTRONIC EQUIPMENT & INSTRUMENTS—-0.3% Badger Meter, Inc. (4,693 ) ) FERTILIZERS & AGRICULTURAL CHEMICALS—-0.1% The Scotts Miracle-Gro Co. (993 ) ) GAS UTILITIES—-0.2% National Fuel Gas Co. (2,615 ) ) - 23 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—(CONT. ) SHARES VALUE GENERAL MERCHANDISE STORES—-0.3% Target Corp. (4,637 ) $ ) HEALTH CARE DISTRIBUTORS—-0.2% Patterson Cos. , Inc. (4,295 ) ) HEALTH CARE EQUIPMENT—-0.2% ResMed, Inc. (2,193 ) ) HEALTH CARE FACILITIES—-0.2% Healthsouth Corp. (3,347 ) ) HEALTH CARE SERVICES—-0.2% Express Scripts, Inc. * (2,043 ) ) HEALTH CARE TECHNOLOGY—-0.3% Castlight Health, Inc. * (14,800 ) (63,640 ) Cerner Corp. * (1,840 ) (118,441 ) ) HOTELS RESORTS & CRUISE LINES—-0.1% Hilton Worldwide Holdings, Inc. (1,872 ) ) HOUSEHOLD APPLIANCES—-0.2% Whirlpool Corp. (669 ) ) INDUSTRIAL MACHINERY—-1.1% Actuant Corp. , Cl. A (32,611 ) (789,186 ) Hillenbrand, Inc. (3,124 ) (112,464 ) ) INTEGRATED OIL & GAS—-0.3% Exxon Mobil Corp. (960 ) (76,838 ) Statoil ASA# (6,673 ) (125,185 ) ) INTERNET SOFTWARE & SERVICES—-2.9% Box, Inc. * (4,015 ) (75,683 ) Cimpress NV* (1,923 ) (169,685 ) GrubHub, Inc. * (5,147 ) (237,431 ) Nutanix, Inc. , Cl. A* (48,005 ) (1,019,866 ) Oclaro, Inc. * (6,150 ) (60,147 ) Shutterstock, Inc. * (2,202 ) (92,792 ) VeriSign, Inc. * (1,423 ) (143,965 ) Zillow Group, Inc. , Cl. A* (2,928 ) (133,019 ) Zillow Group, Inc. , Cl. C* (7,036 ) (317,746 ) ) IT CONSULTING & OTHER SERVICES—-0.4% Accenture PLC. , Cl. A (2,003 ) (258,026 ) International Business Machines Corp. (788 ) (114,000 ) ) LIFE SCIENCES TOOLS & SERVICES—-2.2% Illumina, Inc. * (9,042 ) (1,571,952 ) Quintiles IMS Holdings, Inc. * (1,462 ) (132,384 ) ) MARKET INDICES—-1.9% iShares Russell 2000 Growth (4,141 ) (704,218 ) Powershares QQQ Trust Series 1 (5,535 ) (792,778 ) ) - 24 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—(CONT. ) SHARES VALUE MOTORCYCLE MANUFACTURERS—-0.2% Harley-Davidson, Inc. (3,433 ) $ ) MOVIES & ENTERTAINMENT—-0.3% Regal Entertainment Group, Cl. A (12,704 ) ) OIL & GAS REFINING & MARKETING—-0.2% Phillips 66 (1,986 ) ) PACKAGED FOODS & MEATS—-0.1% Kellogg Co. (1,360 ) ) PHARMACEUTICALS—-3.4% Perrigo Co. , PLC. (1,048 ) (78,516 ) Valeant Pharmaceuticals International, Inc. * (156,560 ) (2,576,978 ) ) PROPERTY & CASUALTY INSURANCE—-1.6% HCI Group, Inc. (15,875 ) (715,804 ) Universal Insurance Holdings, Inc. (21,895 ) (522,196 ) ) RESEARCH & CONSULTING SERVICES—-0.1% FTI Consulting, Inc. * (1,718 ) ) RESTAURANTS—-0.6% Chipotle Mexican Grill, Inc. * (988 ) (339,645 ) Texas Roadhouse, Inc. (2,364 ) (111,817 ) Zoe's Kitchen, Inc. * (4,150 ) (46,936 ) ) SEMICONDUCTORS—-0.5% Analog Devices, Inc. (753 ) (59,495 ) Inphi Corp. * (2,780 ) (106,752 ) Taiwan Semiconductor Manufacturing Co. , Ltd. # (6,208 ) (223,240 ) ) SPECIALTY STORES—-0.8% Five Below, Inc. * (13,347 ) ) SYSTEMS SOFTWARE—-0.4% Check Point Software Technologies Ltd. * (674 ) (71,296 ) Symantec Corp. (7,951 ) (246,401 ) ) TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—-1.1% Pure Storage, Inc. * (66,040 ) (797,103 ) Seagate Technology PLC. (2,475 ) (81,576 ) ) TIRES & RUBBER—-0.1% The Goodyear Tire & Rubber Co. (1,609 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.1% WW Grainger, Inc. (634 ) ) TOTAL COMMON STOCKS (Proceeds$18,427,142) $ MASTER LIMITED PARTNERSHIP—-0.1% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—-0.1% Och-Ziff Capital Management Group LLC, Cl. A (40,526 ) ) (Proceeds$96,666) $ ) - 25 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2017 (Unaudited) REAL ESTATE INVESTMENT TRUST—-0.3% SHARES VALUE HOTEL & RESORT REITS—-0.2% Host Hotels & Resorts, Inc. (6,449 ) $ ) RETAIL REITS—-0.1% Simon Property Group, Inc. (630 ) ) TOTAL REAL ESTATE INVESTMENT TRUST (Proceeds$215,188) $ ) Total (Proceeds $18,738,996) $ ) - 26 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) July 31, 2017 (Unaudited) * Non-income producing security. # American Depositary Receipts. See Notes to Financial Statements - 27 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—96.3% SHARES VALUE ARGENTINA—1.3% APPLICATION SOFTWARE—0.8% Globant SA* 10,177 $ 467,837 PACKAGED FOODS & MEATS—0.5% Adecoagro SA* 27,912 283,865 TOTAL ARGENTINA (Cost $645,085) BRAZIL—6.1% BIOTECHNOLOGY—0.8% Biotoscana Investments SA* 47,486 415,001 DIVERSIFIED BANKS—2.2% Banco Bradesco SA* 49,120 475,596 Itau Unibanco Holding SA# 65,183 776,330 DRUG RETAIL—0.9% Raia Drogasil SA 23,339 516,474 HOMEBUILDING—0.7% MRV Engenharia e Participacoes SA 84,400 387,887 OTHER DIVERSIFIED FINANCIAL SERVICES—0.5% B3 SA - Brasil Bolsa Balcao 45,900 301,628 RAILROADS—0.7% Rumo SA* 123,222 408,625 REAL ESTATE OPERATING COMPANIES—0.3% BR Malls Participacoes SA* 33,537 141,976 TOTAL BRAZIL (Cost $2,998,853) CHILE—1.1% OIL & GAS EXPLORATION & PRODUCTION—0.6% Geopark Ltd. * 37,204 328,139 SOFT DRINKS—0.5% Embotelladora Andina SA 65,214 297,071 TOTAL CHILE (Cost $483,358) CHINA—26.8% APPAREL ACCESSORIES & LUXURY GOODS—1.1% Li Ning Co. , Ltd. * 745,000 586,833 CONSTRUCTION & ENGINEERING—0.9% China State Construction International Holdings Ltd. 311,368 502,358 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% Weichai Power Co. , Ltd. 361,000 347,445 CONSTRUCTION MATERIALS—1.3% Anhui Conch Cement Co. , Ltd. 123,000 454,396 West China Cement Ltd. * 2,094,000 300,089 DIVERSIFIED BANKS—2.5% China Construction Bank Corp. 1,225,700 1,017,710 China Merchants Bank Co. , Ltd. 126,000 413,723 - 28 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE CHINA—(CONT. ) ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Byd Co. , Ltd. 45,500 $ 283,189 ELECTRONIC EQUIPMENT & INSTRUMENTS—0.2% Hangzhou Hikvision Digital Technology Co. , Ltd. 25,300 112,721 HEALTH CARE FACILITIES—0.5% China Resources Phoenix Healthcare Holdings Co. , Ltd. * 233,913 295,360 HOTELS RESORTS & CRUISE LINES—0.6% Ctrip. com International Ltd. #* 5,626 336,041 INTEGRATED OIL & GAS—1.1% China Petroleum & Chemical Corp. 793,023 601,162 INTERNET RETAIL—0.7% JD. com, Inc. #* 8,657 391,037 INTERNET SOFTWARE & SERVICES—11.0% Alibaba Group Holding Ltd. #* 17,779 2,754,856 Baidu, Inc. #* 1,700 384,795 Tencent Holdings Ltd. 76,407 3,049,688 LIFE & HEALTH INSURANCE—2.1% China Life Insurance Co. , Ltd. 127,000 401,375 Ping An Insurance Group Co. , of China Ltd. 104,032 770,052 OIL & GAS EXPLORATION & PRODUCTION—0.6% Kunlun Energy Co. , Ltd. 334,000 332,955 RENEWABLE ELECTRICITY—0.7% Huaneng Renewables Corp. , Ltd. 1,326,360 403,756 STEEL—0.5% Angang Steel Co. , Ltd. 336,000 272,310 WATER UTILITIES—0.4% Beijing Enterprises Water Group Ltd. 252,000 209,105 WIRELESS TELECOMMUNICATION SERVICES—1.5% China Mobile Ltd. 79,730 852,240 TOTAL CHINA (Cost $11,645,498) COLOMBIA—0.5% CONSTRUCTION MATERIALS—0.5% Cementos Argos SA 84,722 299,623 (Cost $312,615) HONG KONG—1.1% LIFE & HEALTH INSURANCE—1.1% AIA Group Ltd. 77,719 611,295 (Cost $439,436) HUNGARY—0.6% AIRLINES—0.6% Wizz Air Holdings PLC. * (a) 10,425 357,841 (Cost $309,672) INDIA—10.8% ALUMINUM—0.7% Hindalco Industries Ltd. * 121,594 416,902 - 29 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE INDIA—(CONT. ) APPAREL ACCESSORIES & LUXURY GOODS—0.7% Titan Co. , Ltd. 44,436 $ 376,509 AUTOMOBILE MANUFACTURERS—1.2% Maruti Suzuki India Ltd. * 5,361 646,822 CONSTRUCTION MATERIALS—0.8% Shree Cement Ltd. * 1,618 472,796 DATA PROCESSING & OUTSOURCED SERVICES—0.6% Vakrangee Ltd. 49,652 340,852 DIVERSIFIED BANKS—3.1% HDFC Bank Ltd. 37,855 1,081,884 Kotak Mahindra Bank Ltd. 41,981 669,318 INTERNET RETAIL—0.5% MakeMyTrip Ltd. * 8,061 262,385 OIL & GAS REFINING & MARKETING—1.1% Reliance Industries Ltd. * 25,046 630,296 PHARMACEUTICALS—0.7% Aurobindo Pharma Ltd. 34,175 382,584 THRIFTS & MORTGAGE FINANCE—0.6% GRUH Finance Ltd. 43,359 337,244 TOBACCO—0.8% ITC Ltd. * 98,230 436,293 TOTAL INDIA (Cost $4,441,658) INDONESIA—2.9% COAL & CONSUMABLE FUELS—0.6% United Tractors Tbk PT 140,900 318,115 DIVERSIFIED BANKS—0.9% Bank Rakyat Indonesia Persero Tbk. , PT 440,369 487,880 INTEGRATED TELECOMMUNICATION SERVICES—0.9% Telekomunikasi Indonesia Persero Tbk PT 1,464,800 514,793 SPECIALTY STORES—0.5% Mitra Adiperkasa Tbk PT 589,700 278,783 TOTAL INDONESIA (Cost $1,401,933) MALAYSIA—2.3% CASINOS & GAMING—0.6% Genting Malaysia Bhd* 226,800 317,524 CONSTRUCTION & ENGINEERING—0.8% IJM Corp. , Bhd 561,300 454,843 DIVERSIFIED BANKS—0.9% Malayan Banking Bhd 226,500 504,686 TOTAL MALAYSIA (Cost $1,229,310) MEXICO—2.9% DISTILLERS & VINTNERS—0.5% Becle SAB de CV* 166,900 281,253 DIVERSIFIED BANKS—0.8% Grupo Financiero Banorte SAB de CV 63,400 420,197 - 30 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE MEXICO—(CONT. ) PACKAGED FOODS & MEATS—0.6% Gruma SAB de CV 26,035 $ 358,969 REGIONAL BANKS—1.0% Banregio Grupo Financiero SAB de CV 86,478 566,789 TOTAL MEXICO (Cost $1,518,996) PERU—0.8% DIVERSIFIED BANKS—0.8% Credicorp Ltd. 2,484 459,888 (Cost $408,923) PHILIPPINES—0.9% DIVERSIFIED BANKS—0.9% Metropolitan Bank & Trust Co. 300,080 517,850 (Cost $492,411) RUSSIA—4.4% DATA PROCESSING & OUTSOURCED SERVICES—0.4% QIWI PLC. # 13,071 239,330 DIVERSIFIED BANKS—0.9% Sberbank of Russia PJSC# 43,764 509,531 FOOD RETAIL—1.3% X5 Retail Group NV*,(b) 19,075 737,821 INTERNET SOFTWARE & SERVICES—0.9% Yandex NV* 17,418 504,774 IT CONSULTING & OTHER SERVICES—0.9% Luxoft Holding, Inc. * 8,017 504,670 TOTAL RUSSIA (Cost $1,886,437) SOUTH AFRICA—5.3% CABLE & SATELLITE—2.8% Naspers Ltd. 7,100 1,569,493 DIVERSIFIED BANKS—0.8% Capitec Bank Holdings Ltd. * 7,355 479,792 DIVERSIFIED CHEMICALS—0.8% Sasol Ltd. 14,253 429,616 FOOD DISTRIBUTORS—0.9% Bid Corp Ltd. 21,808 523,741 TOTAL SOUTH AFRICA (Cost $2,280,005) SOUTH KOREA—13.6% AUTOMOBILE MANUFACTURERS—0.9% Hyundai Motor Co. 3,750 485,082 BIOTECHNOLOGY—1.4% Hugel, Inc. * 1,059 549,642 Seegene, Inc. * 9,086 236,423 COMMODITY CHEMICALS—1.0% LG Chem Ltd. 1,870 547,813 DIVERSIFIED BANKS—1.1% KB Financial Group, Inc. 12,308 653,911 - 31 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE SOUTH KOREA—(CONT. ) DIVERSIFIED METALS & MINING—0.7% POSCO* 1,385 $ 413,537 LIFE & HEALTH INSURANCE—0.9% Samsung Life Insurance Co. , Ltd. * 4,587 514,011 PERSONAL PRODUCTS—1.4% Amorepacific Corp. * 1,328 336,205 LG Household & Health Care Ltd. * 495 438,004 SEMICONDUCTOR EQUIPMENT—0.7% Viatron Technologies, Inc. 21,313 418,455 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.9% Samsung Electronics Co. , Ltd. 1,278 2,746,178 TRUCKING—0.6% CJ Logistics Corp. * 1,939 322,761 TOTAL SOUTH KOREA (Cost $6,087,547) TAIWAN—11.1% COMPUTER HARDWARE—0.9% Quanta Computer, Inc. * 219,000 518,912 DIVERSIFIED BANKS—1.0% CTBC Financial Holding Co. , Ltd. * 905,000 581,069 ELECTRONIC COMPONENTS—2.1% Delta Electronics, Inc. * 106,000 562,888 Elite Material Co. , Ltd. * 119,000 588,184 ELECTRONIC EQUIPMENT & INSTRUMENTS—0.6% Egis Technology, Inc. * 43,000 347,286 ENVIRONMENTAL & FACILITIES SERVICES—1.1% Sunny Friend Environmental Technology Co. , Ltd. 125,000 634,877 INDUSTRIAL MACHINERY—1.2% Airtac International Group 48,000 648,861 LIFE & HEALTH INSURANCE—1.0% Cathay Financial Holding Co. , Ltd. * 336,000 547,130 RESTAURANTS—1.1% Gourmet Master Co. , Ltd. 50,815 594,445 SEMICONDUCTORS—1.0% Silergy Corp. * 30,000 586,210 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.1% Primax Electronics Ltd. 292,000 637,372 TOTAL TAIWAN (Cost $5,058,483) THAILAND—1.5% CONSTRUCTION & ENGINEERING—0.9% Sino-Thai Engineering & Construction PCL* 679,477 525,783 OIL & GAS EXPLORATION & PRODUCTION—0.6% PTT Exploration & Production PCL 123,085 325,729 TOTAL THAILAND (Cost $703,195) - 32 - THE ALGER FUNDS II |ALGER EMERGING MARKETS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE TURKEY—1.2% DIVERSIFIED BANKS—0.6% Akbank Turk AS* 108,117 $ 321,687 PACKAGED FOODS & MEATS—0.6% Ulker Biskuvi Sanayi AS* 56,976 344,081 TOTAL TURKEY (Cost $579,188) UNITED ARAB EMIRATES—1.1% HEALTH CARE FACILITIES—1.1% NMC Health PLC. 20,694 616,780 (Cost $386,090) TOTAL COMMON STOCKS (Cost $43,308,693) PREFERRED STOCKS—1.0% SHARES VALUE BRAZIL—1.0% INTEGRATED OIL & GAS—1.0% Petroleo Brasileiro SA* 130,748 557,285 (Cost $577,079) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE POLAND—0.1% CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 43,241 49,113 (Cost $43,241) Total Investments (Cost $43,929,013) (c) 97.4 % 54,826,321 Other Assets in Excess of Liabilities 2.6 % 1,488,952 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Global Depositary Receipts. (b) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 0.6% of the net assets of the Portfolio. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Total $ 49,113 0.09 % (c) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $44,070,763, amounted to $10,755,558 which consisted of aggregate gross unrealized appreciation of $11,579,539 and aggregate gross unrealized depreciation of $823,981. See Notes to Financial Statements - 33 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds II (the “Trust”) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five funds—Alger Spectra Fund, Alger Responsible Investing Fund, Alger Analyst Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares, Class Y shares, Class Y-2 shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares, Class Y shares, Class Y-2 shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. Alger Green Fund changed its name to Alger Responsible Investing Fund effective December 30, 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on - 34 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or - 35 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include foreign cash U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 36 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,095,652,413 $ 1,095,652,413 — — Consumer Staples 177,073,544 163,353,445 13,720,099 — Energy 109,321,359 109,321,359 — — Financials 285,195,216 285,195,216 — — Health Care 835,447,500 835,447,500 — — Industrials 314,134,689 314,134,689 — — Information Technology 2,501,451,636 2,499,334,021 — 2,117,615 Materials 100,835,193 100,835,193 — — Telecommunication Services 26,037,045 26,037,045 — — TOTAL COMMON STOCKS $ CORPORATE BONDS Information Technology — MASTER LIMITED PARTNERSHIP Financials 68,438,566 68,438,566 — — PREFERRED STOCKS Health Care 21,143,410 — — 21,143,410 Information Technology 9,761,440 — — 9,761,440 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 140,932,829 140,932,829 — — SPECIAL PURPOSE VEHICLE Financials 3,083,823 — — 3,083,823 WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 51,235,485 51,235,485 — — Energy 4,900,435 4,900,435 — — Financials 5,894,462 5,894,462 — — Industrials 12,399,130 12,399,130 — — Information Technology 80,951,679 80,951,679 — — Materials 11,494,611 11,494,611 — — TOTAL COMMON STOCKS $ $ — — Alger Responsible Investing Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 10,778,706 $ 10,778,706 — — Consumer Staples 2,080,532 2,080,532 — — Energy 354,655 354,655 — — Financials 1,721,078 1,721,078 — — Health Care 9,265,615 9,265,615 — — Industrials 7,412,574 7,412,574 — — Information Technology 22,275,622 22,275,622 — — Materials 420,053 420,053 — — TOTAL COMMON STOCKS $ $ — — - 37 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Responsible Investing Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 CORPORATE BONDS Information Technology — PREFERRED STOCKS Information Technology — REAL ESTATE INVESTMENT TRUST Real Estate 915,916 915,916 — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — — - 38 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,093,632 $ 1,093,632 — — Consumer Staples 317,402 317,402 — — Energy 114,282 114,282 — — Financials 529,334 529,334 — — Health Care 1,994,868 1,994,868 — — Industrials 1,462,035 1,462,035 — — Information Technology 1,807,929 1,807,929 — — Materials 496,109 496,109 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 158,921 158,921 — — REAL ESTATE INVESTMENT TRUST Financials 181,917 181,917 — — Real Estate 266,839 266,839 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 10,395,408 $ 10,149,209 $ 246,199 — Consumer Staples 401,949 401,949 — — Energy 990,999 990,999 — — Financials 5,021,397 5,021,397 — — Health Care 12,227,870 12,227,870 — — Industrials 9,287,657 9,287,657 — — Information Technology 24,443,331 23,600,183 802,984 40,164 Materials 657,904 657,904 — — Real Estate 1,653,251 1,653,251 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 575,607 575,607 — — PREFERRED STOCKS Health Care 157,803 — — 157,803 Information Technology 185,142 — — 185,142 TOTAL PREFERRED STOCKS $ — — $ PURCHASED OPTIONS Consumer Discretionary 2,233,685 2,125,290 108,395 — Consumer Staples 140 140 — — Financials 2,472 2,472 — — Health Care 180,339 180,339 — — Information Technology 277,134 277,134 — — TOTAL PURCHASED OPTIONS $ $ $ — - 39 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 REAL ESTATE INVESTMENT TRUST Real Estate 1,342,734 1,342,734 — — RIGHTS Health Care 291,032 — — 291,032 SPECIAL PURPOSE VEHICLE Financials 180,833 — — 180,833 TOTAL INVESTMENTS IN SECURITIES $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 2,618,222 2,618,222 — — Consumer Staples 92,480 92,480 — — Energy 368,350 368,350 — — Financials 1,583,306 1,583,306 — — Health Care 5,482,200 5,482,200 — — Industrials 2,647,742 2,647,742 — — Information Technology 5,439,163 5,439,163 — — Market Indices 1,496,996 1,496,996 — — Materials 95,318 95,318 — — Utilities 154,834 154,834 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 121,983 121,983 — — REAL ESTATE INVESTMENT TRUST Real Estate 220,193 220,193 — — TOTAL SECURITIES SOLD SHORT $ $ — — Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 6,232,841 $ 1,377,350 $ 4,855,491 — Consumer Staples 4,553,776 2,475,452 2,078,324 — Energy 2,536,397 328,139 2,208,258 — Financials 13,420,577 3,000,428 10,420,149 — Health Care 2,495,790 415,001 2,080,789 — Industrials 4,486,582 408,625 4,077,957 — Information Technology 14,765,008 4,856,262 9,908,746 — Materials 3,607,082 299,623 3,307,459 — Real Estate 141,976 141,976 — — Telecommunication Services 1,367,033 — 1,367,033 — Utilities 612,861 — 612,861 — TOTAL COMMON STOCKS $ $ $ — PREFERRED STOCKS Energy 557,285 557,285 — — SPECIAL PURPOSE VEHICLE Financials 49,113 — — 49,113 TOTAL INVESTMENTS IN SECURITIES $ - 40 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2016 $ 2,664,434 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (546,819 ) Purchases and sale Purchases – Sales – Closing balance at July 31, 2017 2,117,615 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (546,819 ) Alger Spectra Fund Corporate Bonds Opening balance at November 1, 2016 $ 838,287 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (838,287 ) Purchases and sale Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (838,287 ) Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2016 $ 36,027,817 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (5,122,967 ) Purchases and sale Purchases – Sales – Closing balance at July 31, 2017 30,904,850 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (5,122,967 ) - 41 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2016 $ 2,821,272 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 262,551 Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 3,083,823 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 262,551 Alger Spectra Fund Warrants Opening balance at November 1, 2016 $ 821,521 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (821,521 ) Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (821,521 ) - 42 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2016 $ 50,536 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,372 ) Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 40,164 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (10,372 ) Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2016 $ 706,240 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 769,952 Included in net unrealized gain (loss) on investments (38,008 ) Purchases and sale Purchases – Sales (1,095,239 ) Closing balance at July 31, 2017 342,945 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 731,944 Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 223,394 Purchases and sale Purchases 67,638 Sales – Closing balance at July 31, 2017 291,032 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 223,394 - 43 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2016 $ 165,437 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 15,396 Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 180,833 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 15,396 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2016 $ 44,932 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 4,181 Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 49,113 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 4,181 - 44 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Common Stocks Opening balance at November 1, 2016 $ 0 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ — Alger Responsible Investing Fund Corporate Bonds Opening balance at November 1, 2016 $ 10,518 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,518 ) Purchases and sale Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (10,518 ) Alger Responsible Investing Fund Preferred Stocks Opening balance at November 1, 2016 $ 41,193 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (41,193 ) Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (41,193 ) - 45 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Warrants Opening balance at November 1, 2016 $ 10,308 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,308 ) Purchases and sale – Purchases – Sales – Closing balance at July 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (10,308 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted July 31, 2017 Methodology Input Range Average Alger Spectra Fund Common Stocks $ 2,117,615 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 10,048,644 Market Scenario 80-100% N/A Approach Probability Time 0.75-2.25 N/A to Exit Years N/A Volatility 67.8% Preferred Stocks 20,856,206 Income Revenue 10x-18x N/A Approach Multiple 20-40% 28.88% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Corporate Bonds 0 Income Discount Rate 40% N/A Approach - 46 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Warrants 0 Income Discount Rate 40% N/A Approach Special Purpose Vehicle 3,083,823 Market Revenue 2.6x-3.1x N/A Approach Multiple Alger Responsible Investing Fund Common Stocks $ 0 Income Discount Rate 40% N/A Approach Preferred Stocks 0 Income Discount Rate 40% N/A Approach Corporate Bonds 0 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Dynamic Opportunities Fund Common Stocks $ 40,164 Income Revenue 10x-18x N/A Approach Multiple 20-40% N/A Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 342,945 Income Revenue 10x-18x N/A Approach Multiple 20-40% 23.25 Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Rights 291,032 Income Discount Rate 20.5-21.5% N/A Approach Special Purpose Vehicle 173,446 Market Revenue 3.0x-4.2x N/A Approach Multiple Alger Emerging Markets Fund Special Purpose Vehicle $ 49,113 Market Revenue 2.6x-3.1x N/A Approach Multiple The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2017, such assets are categorized within the ASC 820 disclosure hierarchy as follows: - 47 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 1,867,717 $ — $ 1,867,717 — Alger Responsible Investing Fund 2,618,153 — 2,618,153 — Alger Mid Cap Focus Fund 961,990 — 961,990 — Alger Dynamic Opportunities Fund 13,960,182 — 13,960,182 — Alger Emerging Markets Fund 1,142,004 435,230 706,773 — Total $ $ $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. - 48 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) ASSET DERIVATIVES 2017 LIABILITY DERIVATIVES 2017 Alger Dynamic Opportunities Fund Derivatives not accounted Balance Sheet Balance Sheet for as hedging instruments Location Fair Value Location Fair Value Investments in - $ – Purchased Put Options Securities, at value $ 2,693,630 Investments in - – Purchased Call Options Securities, at value 140 Total $ 2,693,770 $ - For the three months ended July 31, 2017, Alger Dynamic Opportunities Fund had option purchases of $3,178,198 and sales of $303. The effect of derivative instruments on the accompanying Statement of Operations for the three months ended July 31, 2017, is as follows NET REALIZED LOSS ON INVESTMENTS AND OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (40,176 ) Total $ (40,176 ) NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS, OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (368,074 ) Written Options — Total $ (368,074 ) NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2017. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Value at October 31, Shares at Dividend July 31, 2017 Security 2016 Additions Reductions July 31, 2017 Income Alger Spectra Fund Common Stocks Choicestream Inc. * 178,292 — — 178,292 — $ 0 Preferred Stocks Choicestream, Inc. 5,303,067 — — 5,303,067 — 0 Class A & Class B* Prosetta Biosciences, 2,912,012 — — 2,912,012 — 11,094,766 Inc. * Corporate Bonds - 49 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Choicestream, Inc. , 838,287 — — 838,287 — 0 11.0%, 08/05/18 Warrants Choicestream, Inc. , 838,287 — — 838,287 — 0 6/22/26 Alger Responsible Investing Fund Common Stocks Choicestream Inc. * 3,619 — — 3,619 — 0 Preferred Stocks Choicestream, Inc. 101,034 — — 101,034 — 0 Class A & Class B* Corporate Bonds Choicestream, Inc. , 10,518 — — 10,518 — 0 11.0%, 08/05/18 Warrants Choicestream, Inc. , 10,518 — — 10,518 — 0 6/22/26 Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, 41,418 — — 41,418 — 157,803 Inc. * Tolero Pharmaceuticals, 106,120 — 106,120 0 — 0 Inc. * * Non-income producing security. - 50 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 51 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds II By /s/Hal Liebes Hal Liebes President Date: September 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 26, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 26, 2017 - 52 -
